Exhibit 10.1

 
FORM OF INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is made as of ________ __,
2009 by and between Endo Pharmaceuticals Holdings Inc., a Delaware corporation
(the “Company”), and ______________ (“Indemnitee”).  This Agreement supersedes
and replaces any and all previous agreements between the Company and Indemnitee
covering the subject matter of this Agreement.
 
RECITALS
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, capable persons have become more reluctant to serve publicly-held
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the Company;
 
WHEREAS, Indemnitee is a director of the Company’s Board of Directors (the
“Board”) and/or an officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
publicly-held corporations in today’s environment and the need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
service to the Company in an effective manner;
 
WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future;
 
WHEREAS, the Company’s Amended and Restated Certificate of Incorporation and
Amended and Restated By-Laws (collectively, the “Charter Documents”) require the
Company to indemnify and advance Expenses (as defined below) to its directors
and officers to the extent provided therein, and Indemnitee serves as a director
and/or officer of the Company, in part, in reliance on such provisions in the
Charter Documents; and
 
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Charter
Documents, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Charter Documents will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the applicable provisions of the Charter Documents or any change in the
composition of the governing bodies of the Company or any acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of Expenses (as defined
below) to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is

 
1

--------------------------------------------------------------------------------

 

 
maintained, for the continued coverage of Indemnitee under the directors’ and
officers’ liability insurance policy of the Company.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and of Indemnitee continuing to serve the Company, the Company and
Indemnitee do hereby covenant and agree as follows:
 
Section 1.       Definitions.  As used in this Agreement:
 
(a)        “Corporate Status” shall mean the status of a person who is or was a
director, officer, employee, trustee, agent or fiduciary of the Company or of
any other corporation, limited liability company, partnership or joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the request of the Company.
 
(b)        “Change in Control” shall be deemed to occur if and when:  (i)  any
person (including as such term is used in Sections 13(d) and 14(d)(2) of the
1934 Act (as defined below)) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act (as defined below)), directly or indirectly, of
securities representing 25% or more of the combined voting power of the
Company’s then outstanding securities (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or any Person who becomes such a
beneficial owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) the Company’s
shareholders approve a merger, or consolidation other than a merger or
consolidation, (A) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (B) effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the “beneficial owner,” directly or indirectly, of securities
representing 25% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such person any securities acquired directly from the Company); or (iv) the
Company’s shareholders approve a sale or disposition of all or substantially all
of the Company’s assets (in one transaction or a series of transactions) or a
plan or partial or complete liquidation,   other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale or disposition.  “1934 Act” means the
Securities and Exchange Act of 1934, as amended, including the rules and
regulations promulgated thereunder.

 
2

--------------------------------------------------------------------------------

 

 
(c)        “Disinterested Director” shall mean a director of the Company who is
not and was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.
 
(d)        “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, employee, trustee, agent or fiduciary.
 
(e)        “Expenses” shall mean all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local, foreign or other taxes imposed on Indemnitee as
a result of the actual or deemed receipt of any payments under this Agreement,
penalties arising from breaches of Part 4 of Title I of ERISA and related taxes
under the United States Internal Revenue Code of 1986, as amended, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a
Proceeding.  Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, and (ii) Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise.  The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.
 
(f)        “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past three (3) years has been, retained to represent:  (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel and to fully indemnify such counsel against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.
 
(g)        “Proceeding” shall mean any threatened, asserted, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative

 
3

--------------------------------------------------------------------------------

 

 
legislative, or investigative (formal or informal) nature, including any appeal
therefrom, in which Indemnitee was, is or will be involved as a party, potential
party, non-party witness or otherwise by reason of the fact that Indemnitee is
or was a director, officer, employee, trustee, agent or fiduciary of an
Enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity, by reason of any action taken by him/her or of any action on his/her
part while acting pursuant to his/her Corporate Status, in each case whether or
not serving in such capacity at the time any liability or Expense is incurred
for which indemnification, reimbursement, or advancement of Expenses can be
provided under this Agreement.  If Indemnitee reasonably believes in good faith
that a given situation may lead to or culminate in the institution of a
Proceeding, such situation shall be considered a Proceeding under this
paragraph.
 
(h)        “Reviewing Party” shall mean any appropriate person or body
consisting of a member or members of the Board or any other person or body
appointed by the Board who is not a party to the particular Proceeding for which
Indemnitee is seeking indemnification, or Independent Counsel.
 
Section 2.       Indemnity in Third-Party Proceedings.  The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2 if
Indemnitee was, is, or is threatened to be made, a party to, a witness or other
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this Section 2,
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law, as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company, against all Expenses
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses) actually and reasonably incurred
by Indemnitee or on his/her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he/she reasonably believed to be in or not opposed to the best interests
of the Company and, in the case of a criminal proceeding had no reasonable cause
to believe that his/her conduct was unlawful.  No change in applicable law shall
have the effect of reducing the benefits available to Indemnitee hereunder.
 
Section 3.       Indemnity in Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee was, is, or is threatened to be made,
a party to, a witness or other participant in any Proceeding by or in the right
of the Company to procure a judgment in its favor.  Pursuant to this Section 3,
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law, as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company, against all Expenses actually
and reasonably incurred by him/her or on his/her behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he/she reasonably believed to be in or not opposed to the
best interests of the Company.  No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that the Delaware Court of Chancery or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification.  No change in applicable
law shall have the effect of reducing the benefits available to Indemnitee
hereunder.

 
4

--------------------------------------------------------------------------------

 

 
Section 4.       Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him/her in connection therewith.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Expenses, the Company shall indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.  For purposes of this
Section 4 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.
 
Section 5.       Indemnification For Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of his/her Corporate Status,
a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, he/she shall be indemnified against all Expenses
actually and reasonably incurred by him/her or on his/her behalf in connection
therewith.
 
Section 6.       Exclusions.  Notwithstanding any provision in this Agreement,
the Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
 
(a)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision in the
Charter Documents, except with respect to any excess beyond the amount paid
under any insurance policy or other indemnity provision.  In the event that such
actual payment is made under any insurance policy or indemnity provision after
the Company has made an indemnity payment under this Agreement, Indemnitee shall
promptly reimburse the Company for such indemnity in the amount of such payment;
or
 
(b)        for (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the 1934 Act or similar provisions of state statutory law or
common law, or (ii) any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of securities of the Company, as required in each
case under the 1934 Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
 
(c)        in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) the
Proceeding is for enforcement of this Agreement (to the extent that Indemnitee

 
5

--------------------------------------------------------------------------------

 

 
prevails), or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or
 
(d)        for which the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Counsel is involved) that
Indemnitee would not be permitted to be indemnified under applicable law;
provided, however, Indemnitee shall have the right to commence litigation in any
court in the States of Pennsylvania or Delaware having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
thereof, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any determination by the Reviewing Party otherwise shall
be conclusive and binding on the Company and Indemnitee.  If Indemnitee
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee is not entitled to be
indemnified under applicable law shall not be binding until a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be so indemnified under
applicable law.
 
Section 7.       Advances of Expenses.
 
(a)        Notwithstanding any provision of this Agreement to the contrary, the
Company shall advance or reimburse, to the extent not prohibited by law, the
Expenses incurred by Indemnitee in connection with any Proceeding (or any part
of any Proceeding) (“Advances”).  Advances shall be made within twenty-one (21)
days after the receipt by the Company of a statement or statements requesting
such Advances from time to time, whether prior to or after final disposition of
any Proceeding.  Advances shall be unsecured and interest free.  Advances shall
be made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall also include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the Advances claimed.  This Section 7 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
6.
 
(b)        The obligation of the Company to make an advancement of Expenses
pursuant to Section 7(a) shall be subject to the condition that, if, when and to
the extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Advance until a final judicial determination is made with respect thereto
(as to which all rights of appeal therefrom have been exhausted or
lapsed).  Indemnitee’s undertaking to repay such Advances shall be unsecured and
interest-free.

 
6

--------------------------------------------------------------------------------

 

 
Section 8.       Procedure for Notification and Defense of Claim.
 
(a)        Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of any written notice, summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered under
this Agreement.  The written notification to the Company shall include a
description of the nature of the Proceeding, the facts underlying the
Proceeding, and documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  The failure by Indemnitee to notify
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights under this Agreement.  The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification.
 
(b)        The Company will be entitled to participate in the Proceeding at its
own expense.
 
Section 9.       Procedure Upon Application for Indemnification.
 
(a)        Upon written request by Indemnitee for indemnification pursuant to
Section 8(a), a determination with respect to Indemnitee’s entitlement thereto
shall be made by the Reviewing Party, who shall be: (i) if a Change in
Control (other than a Change in Control which has been approved by a majority of
the Board who were directors immediately prior to such Change in Control) shall
have occurred, Independent Counsel, retained pursuant to Section 9(c); or (ii)
if a Change in Control shall not have occurred, (A) selected by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board, or
(B) if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, Independent Counsel, retained by the Company (who shall
make such determination in the form of a written opinion to the Board, a copy of
which shall be delivered to Indemnitee).  Indemnitee shall cooperate with the
Reviewing Party, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Reviewing Party shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification).
 
(b)        In the event that Independent Counsel is retained by the Company
pursuant to Section 9(a), written notice of the selection shall be provided
promptly to Indemnitee. Upon the due commencement of any judicial proceeding
pursuant to Section 11(a) of this Agreement, legal counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 
7

--------------------------------------------------------------------------------

 

 
(c)        The Company agrees that if there is a Change in Control of the
Company (other than a Change in Control which has been approved by a majority of
the Board who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Advances under this Agreement or any other
agreement or the Charter Documents now or hereafter in effect relating to any
Proceeding , the Company shall seek legal advice only from Independent Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).  Such Independent Counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to pay the reasonable fees of the Independent Counsel
and to indemnify fully such Independent Counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
Section 10.     Presumptions and Effect of Certain Proceedings.
 
(a)        In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall, to the fullest extent not
prohibited by law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
 
(b)        Subject to Section 11(d), if the Reviewing Party shall not have made
a determination within sixty (60) days after receipt by the Company of the
request thereof, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
10(b) shall not apply if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(a) of this Agreement.
 
(c)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet any
particular standard of conduct, act in good faith and in a manner which he/she
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that his/her conduct was unlawful.

 
8

--------------------------------------------------------------------------------

 

 
(d)        Actions of Others.  The knowledge and/or actions, or failure to act,
of any director, officer, employee, trustee, agent or fiduciary of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
Section 11.     Remedies of Indemnitee.
 
(a)        Subject to Section 11(d), in the event that (i) the advancement of
Expenses is not timely made pursuant to Section 7 of this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(a) of this Agreement within ninety (90) days after receipt by the
Company of the request for indemnification, (iii) the payment of indemnification
is not made pursuant to Section 2 or 3 within thirty (30) days after receipt by
the Company of a written request thereof, or (iv) the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of his/her entitlement to such indemnification or
advancement of Expenses.
 
(b)        Any judicial proceeding commenced pursuant to this Section 11 shall
be conducted in all respects as a de novo trial on the merits and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses.
 
(c)        If a determination shall have been made that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
 
(d)        Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.
 
Section 12.     Non-exclusivity; Insurance; Subrogation; Other Payments.
 
(a)        The rights of indemnification and to receive advancement of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Charter Documents, any agreement, a vote of stockholders or a resolution of the
Board, or otherwise.  To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Charter Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee shall, by this
Agreement, enjoy the greater benefits so afforded by such change.  To the extent
that there is a conflict or inconsistency between the terms of this Agreement
and the Charter Documents, it is the intent of the parties hereto that
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein or in the Charter Documents.  No amendment or alteration of the Charter
Documents or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.

 
9

--------------------------------------------------------------------------------

 

 
(b)        To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such claim or of the
commencement of a Proceeding, as the case may be, to the insurers in accordance
with the procedures set forth in the respective policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
 
(c)        In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.  The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.
 
(d)        The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of any Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust or other enterprise.
 
Section 13.     Actions of the Company.  To the extent that this Agreement
contemplates actions to be taken by the Company, any officer engaging in such
actions shall not be a party to the Proceeding in respect of which
indemnification is sought.
 
Section 14.     Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or an officer of the Company or in
other Corporate Status due to service as a director or an officer of the Company
or (b) one (1) year after the final termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 11 of this Agreement relating thereto.  This Agreement shall
be binding upon the Company and its successors and assigns, and the Company
agrees to assign this Agreement to any purchaser of substantially all of the
assets and to secure the agreement of such purchaser to assume this
Agreement.  This Agreement shall inure to the benefit of Indemnitee and his/her
heirs, executors and administrators.

 
10

--------------------------------------------------------------------------------

 

 
Section 15.     Reliance as Safe Harbor.  Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board, or by any other person as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (b) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company.  In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnity hereunder.
 
Section 16.     Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, void, illegal or otherwise unenforceable for any
reason whatsoever, by a court of competent jurisdiction: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal, void or otherwise unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement shall be construed so as to
give effect to the intent manifested thereby.
 
Section 17.     Merger.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter
Documents and applicable law, and shall not be deemed a substitute thereof, nor
to diminish or abrogate any rights of Indemnitee thereunder.
 
Section 18.     Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing
waiver.  In the event the Company or any of its subsidiaries enters into an
indemnification agreement with another director, officer, employee, trustee,
agent or fiduciary of the Company or any of its subsidiaries containing a term
or terms more favorable to Indemnitee than the terms contained herein (as
determined by Indemnitee), Indemnitee shall be afforded the benefit of such more
favorable term or terms and such more favorable term or terms shall be deemed
incorporated by reference herein as if set forth in full herein.  As promptly as
practicable following the execution by the Company or the relevant subsidiary of
each indemnity agreement with any such other director, officer, employee,
trustee, agent or fiduciary (i) the Company shall send a copy of the indemnity
agreement to Indemnitee, and (ii) if requested by Indemnitee, the Company shall
prepare, execute and deliver to Indemnitee an amendment to this Agreement
containing such more favorable term or terms.

 
11

--------------------------------------------------------------------------------

 

 
Section 19.     Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail, with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received, for each party, at the
address indicated on the signature page of this Agreement, or at such other
address as each party shall provide to the other party.
 
Section 20.     Applicable Law and Consent to Jurisdiction.  This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws and/or rules.  The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement may be brought in the Chancery Court
of the State of Delaware (the “Delaware Court”), or in any other state or
federal court in the United States of America with subject matter and personal
jurisdiction, but not in any court in any other country, (ii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iii) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
 
Section 21.     Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
 
Section 22.     Identical Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
 
Section 23.     Headings.  The headings contained in this Agreement are inserted
for convenience only and shall not be deemed to affect construction of this
Agreement.



 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
ENDO PHARMACEUTICALS HOLDINGS INC.
 
INDEMNITEE
                 
By:________________________
  ________________________
Name:
 
Name:
Title:
 
Title:
Address:
 
Address:
     



 
 
 
13